IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TRIZECHAHN GATEWAY LLC, A                  : No. 52 WAL 2020
DELAWARE LIMITED LIABILITY                 :
COMPANY                                    :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
SCHNADER HARRISON SEGAL & LEWIS            :
LLP, PAUL H. TITUS, AND THOMAS D.          :
ARBOGAST                                   :
                                           :
                                           :
PETITION OF: SCHNADER HARRISON             :
SEGAL & LEWIS LLP                          :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of July, 2020, the Petition for Allowance of Appeal is

DENIED.